UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 11, 2014 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 27-3051592 (Commission File No.) (IRS Employer Identification No.) 2620 Regatta Drive, Ste 102 Las Vegas, NV 89128 (Address of principal executive offices, including ZIP code) (888) 552-3750 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events The Company approved the issuance of a Series A Preferred Stock to common shareholders of record as of April 30, 2014. Each shareholder shall receive 1 share of Series A Preferred Stock for every 1,000,000 shares of Common Stock, any fractional share shall be rounded up to the nearest share. The Company is expecting a shift in production and wants to share the benefits of an actual producing mining operation with its shareholders. The expected payment date is May 10, 2014. The Company’s Board of Directors approved an $8.50 per share cash dividend for each Series A Preferred Share to shareholders of the record as of May 31, 2014. 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Graystone Company, Inc. Dated: March 11, 2014 By: /s/ Paul Howarth Name: Paul Howarth Title: CEO 3
